Case 4:18-cv-10059-JEM Document 32 Entered on FLSD Docket 02/05/2019 Page 1 of 8




                               UN ITED STATES DISTRICT COURT FOR THE
                                   SOUTHERN DISTRICT OF FLORIDA
                                         KEY W EST DIVISION

                        Case N um ber: I8-IOOS9-CIV -M A RTIN EZ-O T AZO -M Y ES

   AESTHETICASSOCIATES,INC.yPY d/b/a
   THE SEATTLE FACIAL PLASTIC SURGERY
   CENTER,

           Plaintiff,

   VS.

   KEY W EST W STITUTE FOR PLASTIC
   SURGERY,IN C.and SCOTT J.LOESSIN,M .D.,
                           1


           Defendants.



                                ORDER ON M O TION TO DISM ISS
           THIS M ATTER isbeforetheCourton DefendantsKey W estlnstitute forPlastic Surgery

   (t;KeyW esf')andScottJ.Loessin,M .D.'S(1$Dr.Loessin'')(collectively,SlDefendants'')Motionto
   Dismiss(ECFNo.251,PlaintiffAestheticAssociates,Inc.PS'(itplaintiff')responseinopposition
   thereto (ECF No.28)and Defendants'reply in furthersupport(ECF No.29). Forthereasons
   stated below,Defendants'M otion to Dismissisdenied.However,the CourtgrantsPlaintiffleave

   toamend Count11by interlineation to retlecttheproperownerofthe copyrightatissue.

      1.      BA CK G R O U ND

           Plaintiftl whose principalis W illiam A.Portuese ('1Dr.Portuese'),bringsthis action
   against D efendants for willfulm isappropriation of copyrighted before-and-after patient im ages

   andfalseadvertisinginpassingoffDr.Portuese'ssurgicalresultsastheirown (ECF No.1! 1).
   Asalleged,Dr.Portuese isone ofthe country'sleading facialplastic surgeons. Id ! 16. Dr.
   Portuese prim arily attracts new patients by reputation and by displaying before-and-after
Case 4:18-cv-10059-JEM Document 32 Entered on FLSD Docket 02/05/2019 Page 2 of 8




   photographsofhispatientsonhiswebsites. 1d.! 19.InSeptember2016,Dr.Portueseperformed
   arhinoplasty onapatient.1d.!24.Thispatientagreedtobephotographed beforeand afterthe
   procedureand consented to allowing Dr.Portuesetopostsaid before-and-afterphotographsonhis

   websites.f#.Thephotographswereregistertdwith theRegisterofCopyrightson October7, 2016

   asRegistrationNumberVAu 1-276-461.fJ.!26(andattachedasEx.B.toPlaintiffsComplaint).
   Dr.Portuese posted thebefore-and-afterphotographsofhispatienton hiswebsites.Id !27.     .




          Defendantshavesinceposted thesamebefore-and-afterpatientphotographson theirsocial

   mediaaccounts.f#.!28(screenshotsattachedtoPlaintiffsComplaintasExs.C-1thoughC-4).
   The photographsare displayed on Defendants'socialm edia accounts in a m annerthatattem ptsto

   passoffDr.Portuese'ssurgicalresultsasthoseofDefendants.Id !29.PlaintiffallegesthatDr.
   Loessin intentionally caused the photographs to be displayed on Defendants' social m edia

   accounts, knowing that the photographs displayed the work of Dr. Portuese and not work

   performedbyDr.Loessin.Id !30.PlaintifffurtherallegesthatDr.Loessin displaysthepatient
   photographs forthe expresspurpose ofdeceiving potentialpatientsinto thinking thatDr.Loessin

   performedtheplasticsurgerydisplayedinthebefore-and-afterphotographs.Id !31.1
          Plaintit-fbrings the follow ing three counts against Defendants:Count 1- Violation of

   Section 43(a)ofthe Lanham Act,15U.S.C.j 1125(a)(sûlwanham Act'');Count11- Copyright
   Infringementin violation of17 U.S.C.j 501etseq.;and CountIIl- Violation oflntegrity of
   CopyrightManagementlnfonnation undertheDigitalM illennium CopyrightAct,17 U.S.C.j
   1201etseq.(ECFNo.1).Defendantsmoveto dismissCounts1and 11ofPlaintiffsComplaint



   l      Plaintiffhasattached to the Complaintscreenshots of itspatients'before-and-after images found
   onDefendants'websites,Thescreenshotsincludetextwhich Plaintiffallegesarem isrepresentationsoffact
   that cause confusion and deceive the public into believing that Defendants pedbrmed the surgery and
   obtainedthesurgicalresultsdepicted inthephotographs.(ECF No.1atEx.C1through C41.
Case 4:18-cv-10059-JEM Document 32 Entered on FLSD Docket 02/05/2019 Page 3 of 8




   pursuanttoFederalRuleofCivilProcedure12(b)(6)forfailuretostateaclaim uponwhichrelief
   maybegranted(ECFNo.25at11.
       II.      STANDARD

             FederalRuleofCivilProcedure8(a)requires1iashortandplain statementoftheclaims''
   thatl%willgive the defendantfairnotice ofwhatthe plaintiff s claim is and the ground upon w hich

   itrests.''Fed.R.Civ.P.8(a).TheSupremeCourthasheldthat'llwlhileacomplaintattackedby
   aRule12(b)(6)motiontodismissdoesnotneeddetailedfactualallegations,aplaintiffsobligation
   to provide the igrounds'ofhis çentitlem entto relief requires m ore than labels and conclusions,

   anda formulaicrecitation oftheelem entsofacauseofactionwillnotdo.Factualallegationsmust
   be enough to raisea rightto reliefabove the speculative level.''BellAtlantic Corp.v.Twombly,

   550U.S.544,555(2007)(internalcitationsomitted).
          $tTo survive a m otion to dism iss,a complaint m ust contain suffcient factual matler,

   acceptedastrue,to stateaclaim toreliefthatisplausibleonitsface.''Ashcrojtv.Iqbal,556U.S.
   662,678 (2009)(quotationsand citationsomitted). 1çA claim hasfacialplausibility when the
   plaintiffpleads factualcontentthatallows the courtto draw the reasonable inference thatthe

   defendantisliableforthem isconductalleged.''1d.Thus,tsonlya complaintthatstatesaplausible

   claim forreliefsurvivesam otionto dism iss.''fJ.at679. W hen considering a motion to dism iss,

   the C ourtm ust acceptallof plaintiff's allegations as true in determ ining w hether a plaintiff has

   statedaclaim forwhichreliefcanbegranted.Hishonv.King drSpalding,467U.S.69,73(1984).
   For pumoses ofRule l2(b)(6),a courtgenerally may notlook beyond the pleadings,which
   includesanyinformationattachedtoacomplaint.US.ex.Rel.Osheroffv.Humana,Inc.,776F.3d
   805,811(11th Cir.2015)(internalcitationsomitted).
Case 4:18-cv-10059-JEM Document 32 Entered on FLSD Docket 02/05/2019 Page 4 of 8




      111.    A NA LY SIS

              a. ViolationofLanham Act(Count1)
          Defendants argue thatCountIfailsto state a cause ofadion as a matterof law because

   misappropriationofacopyrightableworkisnotactionableunderSection43ta)oftheLanham Act;
   rather,theclaim mustbebroughtasaclaim forcopyrightinfringem entand isthereforeduplicative

   ofCount11(ECF No.25at2j.In response,Plaintiffarguesthatthereisadistinctioninthelaw
   betweensimply copyingacopyrightedwork,versususingan imageto deceivethepublicEECF
   No.28at1).Theformeriscopyrightinfringement,andthelatterisfalseadvertisinginviolation
   oftheLanham Act.Id.PlaintiffarguesthatbecauseDefendantsareusingthe eopyrightedbefore-

   and-afterimagesand intentionally includingmisrepresentationsoffad to deeeivethe public asto

   D r.Loessin's surgicalservicesand outcom es,Plaintiffs Lanham A ctclaim is well-pled. 1d.at1-

   2.ThisCourtagreeswith PlaintitT.

          The Lanham Actprohibits the use in com merce of'dany word,term ,name,symbol,or

   device, or any com bination thereof,or any false designation of origin, false or m isleading

   description offact,orfalseormisleadingrepresentation offact''thatislikely to causeklconfusion,

   orto cause m istake,orto deceive asto the affliation,colm ection,or association of such person

   w ith anotherperson,orasto the origin,sponsorship,orapprovalofhis orhergoods,services,or

   commercialactivitiesbyanotherperson.''15U.S.C.j1125(a)(1).Toestablishaclaim underthis
   sectionoftheLanham Act,knownaslireversepassingoff,''aplaintiffmustshow:(1)dttheitem at
   issueoriginated withtheplaintiff;(2)thedefendantfalselydesignatedtheoriginofthework;(3)
   thefalsedesignationwaslikelytocauseconsumerconfusion (ordeceivethepublicq;and (4)the
   plaintiffwasharmed by thedefendant'sfalsedesignation.'' BarrocosofFlorida v.Elmassian,
Case 4:18-cv-10059-JEM Document 32 Entered on FLSD Docket 02/05/2019 Page 5 of 8




   CaseNo.11-22393,2011W L 13223913,#4(S.D.Fla.Sept.28,2011)(quotingPortionpacChem.
   Corp.v.SanitechSys.,Inc.,217F.supp.zd 1238,1251(M .D.Fla.2002)).
          ln supportofitsLanham Ad claim,Plaintiffallegesthat:(a)Defendantshave posted
   Plaintiffscopyrighted patientphotographson itswebsitewithoutPlaintiffspermission (b)with
   falserepresentationsoffact(c)in amannerlikelyto causeconfusion anddeceivethepublicinto
   believing Dr.Loessin performed the surgery depicted in thebefore-and-afterpatientphotographs

   and that he can obtain those results.In alleging that Defendants w illfully posted Plaintiffs

   copyrighted photographson theirwebsites,whileincluding intentionalm isrepresentationsoffact

   in a m anner likely to cause confusion mzd deceive the public as to Dr. Loessin's surgical

   services/results, the Complaint adequately alleges a claim for reverse passing off under the

   Lanham Act. See Barrocos,2011 W L 13223913,* 4 (describing reverse passing offunder
   Lanham Act).
          TheCourtrejectsDefendantsargumentthatPlaintifpsLanham Actclaim amountstono
   more than a claim forcopyrightinfringem ent. Defendantsare correctthatcourtsm ustdismiss

   Lanham Actclaim sthatamountto no more than aclaim forcopyrightinfringement,withoutany

   additionalelementsofunfaircompetition. 1d.at# 5. However,Defendants'argum entisbelied

   by the allegationsin Plaintiffs Complaint. A revitw ofCount1m akes clearthatitisnotbased

   solely upon allegationsofunattributed copying,butalso upon additionalallegationsofconsumer

   deceit- the willfklinclusion by Defendantsofintentionalm isrepresentationsoffactintended to

   causeconfusion and deceivethepublicasto Dr.Loessin'ssurgicalresults/services.

          Plaintiff s reliance on D astar Corp.v. Twentieth Century Fox Film Corp.,539 U .S.23

   (2003) and Tecnoglass,LLC v.RC Home Showcase, lnc., 301 F.supp.3d 1267 (2017) is
   unavailing. Dastar is distinguishable from the presentcase because the present case does not
Case 4:18-cv-10059-JEM Document 32 Entered on FLSD Docket 02/05/2019 Page 6 of 8




   involvean expirtd copyrightand bccauseDefendantsheredid notmanufacturethephotograph at

   issue. M oreover,D astar intep reted the m eaning oforigin ofgoodsforreverse passing offelaim s

   under Section 43(a),which is notimplicated here.Simply put,Dastar does notaddress the
   circum stancespresented in thiscase. Tecnoglass is sim ilarly distinguishable.In Tecnoglass,the

   Courtfound thatthe Lanham Actclaim failsbecause:

          Tecnoglass's claim amounts to no more than that RC Hom e m isrepresented to
          M iam i-Dade County that the technical drawings were its own. Tecnoglass's
          additional allegations regarding consum er confusion fail because the alleged
          consumer confusion results from sim ilarly sounding product nam es- notany
          falserepresentations,ordesignation by RC.

   Tecnoglass,301F.supp.3d at1275 (emphasisadded). Here,Plaintiffsaltegationsgo beyond
   thoseofTecnoglasskPlaintiffhasallegedfalserepresentationsoffactby Defendantslikelytocause

   confusion and deceivethepublic asto Dr.Loessin'ssurgicalresults/services.

          Forthe foregoing reasons,atthisstage in the proceedings,Plaintiffhas suficiently alleged

   a cause ofaction underthe Lanham Act. See Barrocos,2011W L 13223913;see also Phoenix

   Entm 'tPartners,LLC v.Aguayo,CaseNo.16-cv-449,2016W L 9526665,*4 (M .D.Fla.Oct.23,
   2016)($tAtthisstageintheproceedings,theCourtfindsthattheunauthorizeddisplayofPlaintiffs
   marks in com bination with potentialconsumerconfusion suffciently alleges a cause ofaction

   underthe Lanham Act.''). Accordingly,Defendants'M otion to DismissCountIofPlaintiffs
   Com plaintisdenied.

              b. CopyrightInfringement(CountIl)
          D efendantsargue thatCount11m ustbe dism issed because Plaintiffallegesthatanon-party,

   Dr.Portuese,ownsthe copyrightatissue and only the ownerofa copyrighthasstanding to bring

   a clam for copyrightinfringem ent. Because A esthetic Associates is the nam ed Plaintiff and not
Case 4:18-cv-10059-JEM Document 32 Entered on FLSD Docket 02/05/2019 Page 7 of 8



   Dr.Portuese,Count 11 m ust be dism issed.z In response, Plaintiff concedes that it om itted key

   wordsfrom CountII,thtrebycreatedanam biguity.However, PlaintiffdirtctstheCourttoExhibit

   B ofthe Complaint- the copyrightatissue - thatclearly identifesAesthetic Associates asthe

   holderofthecopyright. Plaintiffarguesthatittherefore possessesstanding to sue forcopyright

   infringement.

          W here there is a conflictbetw een allegations in a pleading and exhibitsthereto, itisw ell-

   settled thatthetxhibitscontrol. SeeCrenshaw v.fister,556 F.3d 1283,1292 (11th Cir.2011).
   M oreover,lilsjubjecttothediscretionofthecourt,and intheabsenceofastatuteorruleofcourt
   providing otherwise,am endm entby interlineation isconsidered perm issible,particularly in the

   case ofan amendmentofa trivialorformalnature.''Woodburn v.State of Florida Dep 'tof
   ChildrenandFamilyServs.,etal.,854F.supp.zd 1184,1210(S.D.Fla.2011)(quoting71C.J.S.
   Pleading j 437 (2011)). Plaintiffs clericalerrorin omitting key words and substituting Dr.
   Portuese'sname forthatoftheclinicisan exam pleofsuch aformalenor.Itwould go againstthe

   interests of the parties and this Courtto require Plaintiff to replead the entire Com plainton the

   basis ofsuch an error,particularly when the properownerofthe copyrightatissue iscorrectly

   identifed in an exhibitto the Com plaintand is clearto both the parties and thisCourt. Thus,

   Defendants'M otion to DismissCount11forlack ofstanding isdenied. In lieu ofsuch dism issal,

   thisCourthereby grantsPlaintiffleaveto amend the Com plaintby interlineation,retlecting the

   properownerofthe copyrightatissue in CountI1.

              Fortheforegoing reasons,aftercarefulconsideration,itishereby:




   2      ln doing so,Defendants state that they suspect that Count ll's references to Dr.Portuese are
   typographicalerrors.(ECFNo.25at2n.11.
Case 4:18-cv-10059-JEM Document 32 Entered on FLSD Docket 02/05/2019 Page 8 of 8




               O RDERED AND ADJUDGED that
                 Defendants Key W estInstitute forPlastic Surgery and ScottJ.Loessin,M .D.'S

   M otiontoDismissEECFNo.251isDENIED.
          2.     Plaintiff is hereby granted leave to am end Count 11 of the Complaint by

   interlineation,reflecting the proper ow nerofthe copyrightatissue as indicated on ExhibitB to the

   Com plaint. Plaintiffshallfile a Corrected Complaintwithin 10 davsofthe date ofthisOrder.

   Defendantsshallfile an Answerwithin 14 davsofthetsling ofPlaintiffsCorrected Complaint.

          DONE AND ORDERED in Cham bersatM iami,Florida,this                day ofFebruary,2019.



                                                                  /*


                                                         JOSE    M ARTW EZ
                                                         UN IT    STATES DISTRICT JUDGE

   Copiesprovided to:
   M agistrate Judge O tazo-Reyes
   A11CounselofRecord




                                                -
                                                    8-
